1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                     Jan 09, 2019
3                      UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                      EASTERN DISTRICT OF WASHINGTON
4
     EMILY NORTON,                              No. 2:19-CV-00003-SMJ
5
                             Plaintiff,         ORDER DISMISSING CASE
6
                v.
7
     STATE FARM MUTUAL
8    AUTOMOBILE INSURANCE
     COMPANY, a foreign corporation
9    doing business in Washington,

10                           Defendant.

11
          On January 9, 2019, the parties filed a stipulated dismissal, ECF No. 4.
12
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure
13
     41(a)(1), IT IS HEREBY ORDERED:
14
          1.    The    parties’    stipulated    dismissal,   ECF      No.        4,          is
15
                ACKNOWLEDGED.
16
          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                bear their own costs and attorneys’ fees.
18
          3.    The Clerk’s Office is directed to CLOSE this file.
19

20



     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 9th day of January 2019.

4                       ___________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
